Opinion filed March 3, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00254-CV
                                       __________

          IN THE MATTER OF THE JEAN WAKEFIELD DEAN
         MARITAL TRUST, THE JEAN WAKEFIELD DEAN GSTT
        EXEMPTION TRUST, AND THE THURSTON E. DEAN GSTT
                      EXEMPTION TRUST


                           On Appeal from the 142nd District Court
                                   Midland County, Texas
                              Trial Court Cause No. CV-46,341



                           MEMORANDUM                  OPINION
       David Bradley Dean is the sole appellant in this appeal. He has filed a motion to dismiss
the appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that “[t]he
parties, including Patrick S. Duffy, Guardian ad Litem for all minor, incapacitated, unborn and
all unascertained beneficiaries, have now entered into a Settlement Agreement.” He further
states that the terms of the settlement agreement provide for him to dismiss his appeal and allow
the final judgment of the trial court to become “a final, non-appealable judgment.” Therefore, in
accordance with appellant’s request, we dismiss the appeal.
       The motion to dismiss is granted, and the appeal is dismissed.


                                                              PER CURIAM
March 3, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.